255 F.2d 928
Maurie H. ROSEMANv.UNITED STATES of America.
No. 5895.
United States Court of Appeals Tenth Circuit.
May 14, 1958.

Appeal from the United States District Court for the District of Colorado.
Before BRATTON, Chief Judge, and PICKETT, Circuit Judge.
PER CURIAM.  Docketed and dismissed on motion of appellee for failure of appellant diligently to prosecute.


1
John D. Ryan and Thomas J. Mitchell, Denver, Colo., for appellant.


2
Herbert M. Boyle, Asst. U.S. Atty., Denver, Colo., for appellee.